DETAILED ACTION
This action is in response to the amendments filed on Dec. 1st, 2021. A summary of this action:
Claims 1-9, 11-12, 17-20 have been presented for examination.
Claims 1, 4, 17, have been amended
Claim 10 has been cancelled
Claims 1-9, 11-12, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claim(s) 1-4, 6, 11-12, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Versteeg et al (U.S. Patent Application Publication 2015/0261655 “Versteeg”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Versteeg et al (U.S. Patent Application Publication 2015/0261655 “Versteeg”) in view of Robinson (U.S. Patent Application Publication 2002/0178283 “Robinson”).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Versteeg et al (U.S. Patent Application Publication 2015/0261655 “Versteeg”) in view of Parker (U.S. Patent Application Publication 2017/0286839 “Parker”).
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the § 112(b) Rejections
	In view of the amendments, the rejections are withdrawn.

Regarding the § 101 Rejection
	The § 101 rejection is maintained, and has been updated as necessitated by amendment.

Applicant Submits (Remarks, page 12) “Independent claim 1, as amended, requires a component simulator to simulate communications between a component and at least two clients using a communication protocol. This is different than having a person manually determine a relationship between a component and a client based on data obtained and manually create a model using the determined relationships as alleged by the Examiner on page 4 of the Action.”

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	It is improper to import limitations from the specification, e.g. the “component simulator to simulate communications between a component and at least two clients using a communication protocol” as submitted in the argument.

	See the rejection below for additional clarity. 

Applicant Submits (Remarks, page 12):”Applicant asserts that, even assuming arguendo that independent claim 1, as amended, involves or is based on anything that a human could manually do (which it does not), such an "abstract idea" is not recited in independent claim 1 as said hypothetical human then has to use the model to send a simulated response to a second client after obtaining a message from the client.”

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	See MPEP § 2106.05(g): “...Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)...”, e.g. an “Insignificant application” – the argued limitation is merely reciting an insignificant post-solution activity of necessary data outputting/transmitting data – this is merely an insignificant application of the judicial exception. 
	In addition, also see MPEP § 2106.05(f):  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea 


Applicant Submits (Remarks, page 13): “Specifically, the amended independent claims integrate all concepts therein into the practical applications. As to amended independent claims 1 and 17, the concepts therein are integrated into a practical application of generating a simulated response of communications between a component and at least two clients using a communication protocol.”

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	It is improper to import limitations from the specification, e.g. the “generating a simulated response of communications between a component and at least two clients using a communication protocol” 
	In addition, the claims are recited in such a generalized manner that they merely recite a mental process without significantly more. See the rejection below for additional clarity. 

Applicant Submits (Remarks, page 13): “These actions are performed by the component simulator and allow for improved compatibility and they expedite compatibility testing.”

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	As per MPEP § 2106.05(a): “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” 
	See the instant specification, at least ¶¶ 106-107 – as per MPEP § 2106.05(a) “the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art)” – the present specification merely sets forth an improvement in a conclusory manner.

	In addition, as per MPEP § 2106.05(a): “After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology” - the claims do not reflect the disclosed improvement, and as stated above this disclosed improvement is set forth in a conclusory manner.

Applicant Submits (Remarks, page 14): “Moreover, Applicant asserts that: (i) obtaining training data is not insignificant extrasolution activity and (ii) the step of populating a simulator is not merely directed to extra solution activity; and (iii) the usage of the component model is more than just mere instructions to apply the exception using a generic computer component 
not "nothing that is not already present when looking at the elements taken individually" (Action page 11 ), as the Examiner concludes without reasoning or support.”

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	The applicant’s arguments do not point out how the argued additional elements amount to significantly more, but rather merely “asserts” that they are. This is not persuasive. Furthermore, the argued “exemplary claim elements” were not ignored – see the previous rejection, and see the rejection below for clarity. 
	In addition – see MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”

	E.g., see MPEP § 2106.05(e) – “Diamond v. Diehr provides an example of a claim that recited meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 450 U.S. 175, 209 USPQ 1 (1981). In Diehr, the claim was directed to the use of the Arrhenius equation (an abstract idea or law of nature) in an automated process for operating a rubber-molding press. 450 U.S. at 177-78, 209 USPQ at 4. The Court evaluated additional elements such as the steps of installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, and automatically opening the press at the proper time, and found them to be meaningful because they sufficiently limited the use of the mathematical equation to the practical application of molding rubber products. 450 U.S. at 184, 187, 209 USPQ at 7, 8. In contrast, the claims in Alice Corp. v. CLS Bank International did not meaningfully limit the abstract idea of mitigating settlement risk. 573 U.S. 208, 110 USPQ2d 1976 (2014). In particular, the Court concluded that the additional elements such as the data processing system and communications controllers recited in the system claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or were well-understood, routine, conventional activity recited at a high level of generality. 573 U.S. at 225-26, 110 USPQ2d at 1984-85.”

Applicant Submits (Remarks, page 15): “Applicant asserts that the invention is directed to an improvement in the technical field of testing new components in a computing device by providing the simulation of components and thereby enable testing of new components rapidly. See, e.g., Specification at paragraph [0106]...”

Examiner’s Response: 
	The Examiner respectfully disagrees. See above where the Examiner has considered ¶ 106 – the specification sets forth the improvement in a conclusory manner such that the improvement would not be apparent to a skilled person in the art, and the claims fail to reflect the disclosed improvement. 

Regarding the § 102 Rejection
The rejection is maintained. 

Applicant submits (Remarks, page 17): “However, a review of the figures as well as paragraphs [0037] and [0140] of Versteeg reveals that Versteeg is silent with respect to 1 obtaining a message from a second client and then generating a simulated response using the component simulator that has been populated using the component model based on a training data set comprising communications between a component and a first client. Moreover, there is no indication in either of these paragraphs that more than one client is involved. In fact, Versteeg in general is silent about multiple clients...”

Examiner’s Response:
	The Examiner respectfully disagrees.
	First, as a matter of the broadest reasonable claim interpretation: the instant specification provides only a single statement in ¶ 3 about a “second client”. The remaining portions of the instant specification appear to be silent, and figure 1 of the instant specification shows only a single “Client” # 110, as described more in ¶¶ 22-24, e.g. “In one or more embodiments of the invention, the client (110) is a computing device.”
	Under the broadest reasonable interpretation in view of the specification to a skilled person, the term “second client” conveys merely that there may be some second client, e.g. such as the “client” in # 110 including two clients [a first and second client] or the like. 

	As to how Versteeg teaches this: see the rejection below for clarity, where the Examiner has clarified the rejection. 
	To summarize on the multiple clients: see Versteeg figure 1 # 105 which provides an example of a client as # 105 the system under test, wherein ¶ 26 clarifies by providing a single example of this, i.e. “for example, a large enterprise system” – a skilled person would have readily inferred that a “large enterprise system” would have included a plurality of clients, e.g. computers/servers, within such a “large enterprise system” – wherein, as per fig. 1 and the other remaining portions of Versteeg, e.g. figure 11, the “Interaction recordings” would have included all interactions/message transaction between the clients within the “large enterprise system” and the various endpoints (fig. 1), e.g. ¶ 30 of Versteeg. 


Applicant submits (Remarks, page 17): “Even assuming arguendo, that the groups may be equated to the claimed clients, the Examiner on page 20 of the Action, appears to ignore the requirement of a second client. The Examiner quotes paragraph [0037] stating that "The request analyzer 135 is configured to access the transaction history stored in the library 130...At best, arguendo, this portion of Versteeg can be read as generating a simulated response to an additional message from the first client using the component simulator, since it relies on historical transactions which would be from the first client (since they were used to make the simulation)."

Examiner’s Response:
	The Examiner respectfully disagrees.
	See the rejection below for clarity, wherein the Examiner has clarified that 1) # 205 in figure 1 of Versteeg provides an example of said client, and 2) wherein Versteeg, ¶ 26 clarifies: “for example, a large enterprise system”- i.e., Versteeg’s # 205 includes a plurality of clients such as for “a large enterprise system”, e.g. a datacenter for a “large enterprise system”.
Hence, under the BRI, Versteeg, including ¶ 37 teaches the argued limitation – as a skilled person would have inferred that Versteeg’s “library” of stored “message transactions” would have included the transactions between the  “endpoints” (¶ 35, and figure 1) with the “system under test”, including a plurality of clients for the system under test, e.g. such as when the system under test is “for example, a large enterprise system” (¶ 26 of Versteeg).  
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-12, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
Claim 17 is directed towards the statutory category of an article of manufacture. 
	
Claim 17, and the dependents thereof, are rejected under a similar rationale as representative claim 1, and the dependents thereof. 
	
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
	...
	generating a functional relationship between a first portion of the communications sent by the client and a second portion of the communications sent by the component; 
generating a component model using the generated functional relationship;
	...
	generating a [evaluated] response using the component [evaluator];
	...
	
Under the broadest reasonable interpretation (include seeing ¶ 44 in the instant specification), these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
“simulator”,  “communications protocol”, “component” and “client” 
Claim 17 – “A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for simulating a component, the method comprising:”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
obtaining a training data set comprising communications between a component and a client using a communication protocol;
 populating a component simulator using the component model;
obtaining a message from a second client using the communication protocol;


and sending the simulated response to the second client using the communication protocol

Furthermore, the following limitation is additionally considered as merely part of the instructions to implement the judicial exception using a general purpose computer, as per MPEP §2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”: 
and sending the simulated response to the second client using the communication protocol

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
“simulator”,  “communications protocol”, “component and a client” 
Claim 17 – “A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for simulating a component, the method comprising:”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
obtaining a training data set comprising communications between a component and a client using a communication protocol;
 populating a component simulator using the component model;
obtaining a message from a second client using the communication protocol;

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. an insignificant post-solution activity of transmitting output
and sending the simulated response to the second client using the communication protocol

Furthermore, the following limitation is additionally considered as merely part of the instructions to implement the judicial exception using a general purpose computer, as per MPEP §2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”: 
and sending the simulated response to the second client using the communication protocol

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claim 2 is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering
Claim 18 is rejected under a similar rationale
 Claim 3 - under its broadest reasonable interpretation, covers performance of the limitation as mental steps but for the recitation of generic computer components, wherein the limitation of “obtaining...” is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering
Claim 19 is rejected under a similar rationale
Claim 4 -  under its broadest reasonable interpretation, covers performance of the limitation as mental steps but for the recitation of generic computer components, wherein the limitation of “obtaining...” is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering 
Claim 20 is rejected under a similar rationale 
Claim 5 - under its broadest reasonable interpretation, covers performance of the limitation as mental steps but for the recitation of generic computer components, wherein under its broadest reasonable interpretation, steps covers performance of the limitation as mental steps but for the recitation of generic computer components. The above entails a person to manually select a bit and switch either [O to 1] or [1 to O] (See UPGPUB paragraph [0062]).
Claim 6 - under its broadest reasonable interpretation, covers performance of the limitation as mental steps but for the recitation of generic computer components
Claims 7-9 - under its broadest reasonable interpretation, covers performance of the limitation as mental steps but for the recitation of generic computer components
Claims 11-12 are reciting the mere instructions to apply an exception through the "“Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more” as per MPEP §2106.05(f)

As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10-12, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Versteeg et al (U.S. Patent Application Publication 2015/0261655 “Versteeg”).

Regarding Claim 1
Versteeg teaches: 
	A method of simulating a component, comprising: (Versteeg, abstract: “In a service emulation method, a transaction library storing a plurality of messages communicated between a system under test [example of a client] and a target system [example of a simulated component] upon which the system under test depends is accessed responsive to receiving a request from the system under test...” as further specified in ¶ 31: “Various embodiments described herein can provide service emulation or virtualization methods, systems, and/or computer program products that simulate the behavior of a target environment responsive to a request from a system under test, by building a library of previous requests and responses thereto, and generating a response to the received request based on similarities and differences between the received request and the previous requests stored in the library.”)
	obtaining a training data set comprising communications between a component and a client using a communication protocol; (Versteeg, ¶ 31: “...by building a library of previous requests and responses thereto, and generating a response to the received request based on similarities and differences between the received request and the previous requests stored in the library.” – which is further clarified by fig. 11 – as ¶ 140 teaches: “...As shown in FIG. 11, a recorded data set 1130 was randomly partitioned into 10 groups 1135. Of the 10 groups, Group i 1135i is considered to be the evaluation group, and the remaining 9 groups define the training set....", e.g. ¶ 145 – in other words, a “training set” [data] is obtained, wherein the data is part of the “library of previous requests and response thereto” [the communications]
using a communications mode or protocol. Such as Lightweight Directory Access Protocol (LDAP) messages or Simple Object Access Protocol (SOAP) messages, which may be conveyed using Hypertext Transport Protocol (HTTP)...”
	to clarify that the system under test is an example of a client: ¶ 112  “The endpoint(s) may correspond to a system upon which the system under test depends (that is, where the system under test is a client), such as the endpoints 111A-111N of the deployment environment 110 of FIG. 1.”
	generating a functional relationship between a first portion of the communications sent by the client and a second portion of the communications sent by the component; (Versteeg,  ¶ 30 teaches that: “Accordingly, some embodiments of the present disclosure are directed to a service emulation or virtualization approach that is configured to deduce or infer enterprise system element interaction behavior [example of a functional relationship] (without pre-existing knowledge or agnostic of protocols or message structures) by monitoring and mining message transactions (also referred to as interaction traces) communicated between an endpoint system and elements/components in its deployment environment to automatically build a transaction database or library indicative of client-server and server-server interaction....” wherein ¶ 31 clarifies: ¶ 31: “...by building a library of previous requests and responses thereto...” – i.e. the data monitored and mined for the functional relationship includes the communications sent by both the client and the component
generating a component model using the generated functional relationship; (Versteeg, ¶ 27: “The emulation environment 1215 is capable of simultaneously emulating multiple (e.g. on the order of hundreds or thousands) endpoint systems 1211 on one or more physical machines, and may employ Scalable models 1216 to allow for scalability and performance testing. The models 1216 may be created from meta models 1217, which may be constructed from messages 1218, protocols 1219, behavior 1221 [example of the functional relationship], and/or data store(s) 1222.” – and see figure 12, i.e. the models are to “simulate the behavior of a target environment responsive to a request from a system under test...” as per ¶ 31 
	populating a component simulator using the component model; (Versteeg, ¶ 27: “"The emulation environment 1215 [example of a component simulator] is capable of simultaneously emulating multiple (e.g. on the order of hundreds or thousands) endpoint systems 1211 on one or more physical machines, and may employ Scalable models 1216 to allow for scalability and performance testing.” and to clarify see fig. 12 and ¶ 31
obtaining a message from a second client using the communication protocol; (Versteeg, ¶ 37 – “The request analyzer 135 is configured to access the transaction history stored in the library 130 to indirectly identify potential valid response messages based on stored requests that match the received request Reqin, without knowledge or determination of the structure or protocol of the received request Reqin." – and see figure 1 and ¶ 35 for more clarity: “The system under test 105 is observed communicating with endpoint(s) 111A, 111B, ... 111N in a deployment environment 110 via a transaction monitor 125, for example, in a pre-processing communications mode or protocol...The transaction monitor 125 stores these message transactions in the transaction library 130. For example, the transaction monitor 125 may store the transactions between the system under test 105 and the endpoint(s) 111A, 111B, ...111N in the transaction library 130 as request/response pairs.” – in other words, the system obtains stored communications, including the “message transactions” between the system under test and the endpoints 
as to the second client: see figure 1, # 105 for the “system under test”, see ¶ 26: “a system under test (for example, a large enterprise system)” and see ¶ 2: “Modern enterprise software environments may integrate a large number of software systems to facilitate complex business processes. Many of these Software systems may interact with services provided by other systems in order to fulfill their responsibilities, and thus, can be referred to as “systems of systems.” – in other words, a skilled person would have inferred that the “system under test” # 105 included a plurality of clients as it was a “a large enterprise system” – the second client would have been part of such a “large enterprise system” # 105 as part of a plurality of clients within the “large enterprise system” )
generating a simulated response using the component simulator; (Versteeg, ¶ 140: “For each message in the evaluation group 1135i, the resulting response generated by the emulator 1115 was compared with the associated recorded response.”
	and sending the simulated response to the second client using the communication protocol. (Versteeg, see figure 1 – a “Resout” is the response sent out to the “system under 

Regarding Claim 2
Versteeg teaches: 
	The method of claim 1, wherein obtaining the training data set comprising the communications between a component and a client using a communication protocol comprises:
	obtaining a plurality of protocol driven message-response pairs; (Versteeg, ¶ 35: “The system under test 105 and the endpoint(s) 111A, 111B, ... 111N communicate via a network 120A using a communications mode or protocol. Such as Lightweight Directory Access Protocol (LDAP) messages or Simple Object Access Protocol (SOAP) messages, which may be conveyed using Hypertext Transport Protocol (HTTP) with an Extensible Markup Language (XML) serialization. The transaction monitor 125 records message transactions (including requests and responses thereto) [example of message-response pairs] communicated with (i.e., to and/or from) the system under test 105, in particular, between the system under test 105 and the endpoint(s) 111A, 111B, ... 111N, for example, using a network sniffer tool... “
	obtaining a plurality of protocol driven degenerated message-response pairs; (Versteeg, ¶ 118: “"At block 520, an unknown request is received from a system under test. The unknown request may be directed to an endpoint and/or environment for which service emulation is desired, such as the deployment environment 110 of FIG.1. Responsive to receiving the unknown request, a similarity of the unknown request to the requests stored in the transaction 
	to clarify on the degenerated – see ¶ 48 which provides a clarifying example: “In processing an incoming, unknown request from a system under test, Some embodiments of the present disclosure use an approach where, if the incoming request is similar to one of the recorded requests, then the response should also be similar to a previously recorded response associated with the similar one of the recorded requests....For example, Some recorded interaction traces between an LDAP client and server may contain a search request for all entries with the name “Baker.” If an incoming request defines a search for all entries with the name “Parker, then the two requests can be considered to be similar (as both are search requests; only the name is different). Hence, in generating a search result in response to the request for “Parker', all occurrences of “Baker” in the recorded interaction traces may be replaced with “Parker, and the LDAP message-id may be adjusted accordingly, such that the altered response to the recorded search for “Baker” may be a sufficient response to the search for “Parker” for emulation purposes....” 
to clarify that a plurality of these are obtained see ¶ 119: “Models may be built directly from interaction traces previously recorded between a system under test and a software service upon which the system under test depends, by using the interaction traces as a library with which to compare new, unknown requests received from a system under test.”)
aggregating the plurality of protocol driven message-response pairs and the plurality of protocol driven degenerated message-response pairs to obtain the communications. (Versteeg, see figure 1 # 130 and ¶ 31: “...simulate the behavior of a target environment responsive to a request from a system under test, by building a library of previous requests and responses thereto, and generating a response to the received request based on similarities and differences between the received" – wherein this would have included both the message-response pairs and the degenerated message-response pairs (to clarify, see ¶ 48 as cited above, the entries “in the recorded interaction traces may be...altered...”)

Regarding Claim 3
Versteeg teaches: 
	The method of claim 2, wherein obtaining the plurality of protocol driven message- response pairs comprises:
	enumerating a client side of the communication protocol; (Versteeg, ¶ 30: “...deduce or infer enterprise system element interaction behavior (without pre-existing knowledge or agnostic of protocols or message structures) by monitoring and mining message transactions (also referred to as interaction traces) communicated between an endpoint system and elements/components in its deployment environment to automatically build a transaction database or library indicative of client-server and server-server interaction” – to clarify: see ¶ 35: “The system under test 105 and the endpoint(s) 111A, 111B, ... 111N communicate via a network 120A using a communications mode or protocol. Such as Lightweight Directory Access Protocol (LDAP) messages or Simple Object Access Protocol (SOAP) messages, which may be 
	generating a plurality of messages using the enumerating a client side of the communication protocol; (Versteeg, ¶ 34: “"The message transaction library 130 stores a set of message transactions (including requests and associated responses) sampled from prior communications with (i.e., to and/or from) a client (here, the system under test 105) and a target service for emulation or virtualization (here, the deployment environment 110)." – to clarify that this is generated – see ¶ 47: “In generating the transaction library in accordance
with embodiments of the present disclosure, each request may be assumed to be followed by a single response....” and see ¶ 35 as cited above, i.e. the system generates a library with a plurality of messages using the communication protocol [and its enumeration])
	obtaining a plurality of responses from the component using the plurality of messages; (Versteeg, ¶ 34 – the “responses” to the “requests” [example of messages] are also obtained – these form the “message transactions”)
	and generating the plurality of protocol driven message-response pairs using: the plurality of messages, and the plurality of responses. (Versteeg, ¶ 34 as cited above, see ¶ 47 for clarification that the “transaction library” is generated – to clarify: ¶ 97"The message transaction library 330 stores a set of messages or transactions (including requests and associated responses), which are a sample of the communications between a client (such as the 

Regarding Claim 4
Versteeg teaches:
	The method of claim 2 , wherein obtaining the plurality of protocol driven message-response pairs comprises:
	enumerating a client side of the communication protocol;(Versteeg, ¶ 30: “...deduce or infer enterprise system element interaction behavior (without pre-existing knowledge or agnostic of protocols or message structures) by monitoring and mining message transactions (also referred to as interaction traces) communicated between an endpoint system and elements/components in its deployment environment to automatically build a transaction database or library indicative of client-server and server-server interaction” – to clarify: see ¶ 35: “The system under test 105 and the endpoint(s) 111A, 111B, ... 111N communicate via a network 120A using a communications mode or protocol. Such as Lightweight Directory Access Protocol (LDAP) messages or Simple Object Access Protocol (SOAP) messages, which may be conveyed using Hypertext Transport Protocol (HTTP) with an Extensible Markup Language (XML) serialization....” – as to the enumerating, a skilled person would have inferred that this 
	generating a plurality of messages using the enumerating a client side of the communication protocol; (Versteeg, ¶ 34: “"The message transaction library 130 stores a set of message transactions (including requests and associated responses) sampled from prior communications with (i.e., to and/or from) a client (here, the system under test 105) and a target service for emulation or virtualization (here, the deployment environment 110)." – to clarify that this is generated – see ¶ 47: “In generating the transaction library in accordance
with embodiments of the present disclosure, each request may be assumed to be followed by a single response....” and see ¶ 35 as cited above, i.e. the system generates a library with a plurality of messages using the communication protocol [and its enumeration])
	degenerating the plurality of messages to obtain a plurality of degenerated messages; (Versteeg, ¶ 118: “"At block 520, an unknown request is received from a system under test. The unknown request may be directed to an endpoint and/or environment for which service emulation is desired, such as the deployment environment 110 of FIG.1. Responsive to receiving the unknown request, a similarity of the unknown request to the requests stored in the transaction library is calculated based on the character positions and weights thereof at block 525...In particular, as described above, symmetric field substitution from the unknown request is used with the matching one of the responses to generate a response to the unknown request.” – which is an example of a degenerated message-response pair
 “Parker, then the two requests can be considered to be similar (as both are search requests; only the name is different). Hence, in generating a search result in response to the request for “Parker', all occurrences of “Baker” in the recorded interaction traces may be replaced with “Parker, and the LDAP message-id may be adjusted accordingly, such that the altered response to the recorded search for “Baker” may be a sufficient response to the search for “Parker” for emulation purposes....” 
to clarify that a plurality of these are obtained see ¶ 119: “Models may be built directly from interaction traces previously recorded between a system under test and a software service upon which the system under test depends, by using the interaction traces as a library with which to compare new, unknown requests received from a system under test.”)
	obtaining a plurality of responses from the component using the plurality of degenerated messages; (Versteeg, ¶ 48 and ¶¶ 118-119 as cited above – a plurality of responses are obtained, e.g. such as “the response to the request for ‘Parker’” using the degenerated message request)
and generating the plurality of protocol driven degenerated message-response pairs using: the plurality of degenerated messages, and the plurality of responses. (Versteeg, see figure 1 # 130 and ¶ 31: “...simulate the behavior of a target environment responsive to a request from a system under test, by building a library of previous requests and responses thereto, and generating a response to the received request based on similarities and differences between the received" – wherein this would have included both the message-response pairs and the degenerated message-response pairs (to clarify, see ¶ 48 as cited above, the entries “in the recorded interaction traces may be...altered...” – see ¶ 35 and ¶ 97 for more clarification)

Regarding Claim 6
Versteeg teaches: 
	The method of claim 4, wherein degenerating the plurality of messages comprises:
	selecting a first message of the plurality of messages; (Versteeg, ¶ 48 as cited above – e.g., “For example, some recorded interaction traces between an LDAP client and server may contain a search request for all entries with the name “Baker.”)
	selecting a second message of the plurality of messages; (Versteeg, ¶ 48 as cited above – “If an incoming request defines a search for all entries with the name “Parker, then the two requests can be considered to be similar (as both are search requests; only the name is different).”) 
	and replacing a portion of the first message with a portion of the second message. (Versteeg, ¶ 48:  “Hence, in generating a search result in response to the request for “Parker', in the recorded interaction traces may be replaced with “Parker”, and the LDAP message-id may be adjusted accordingly, such that the altered response to the recorded search for “Baker” may be a sufficient response to the search for “Parker” for emulation purposes....”


Regarding Claim 11.
Versteeg teaches: 
	The method of claim 1, wherein populating the component simulator using the component model comprises:
	storing the component model in a hardware device (Versteeg, ¶ 40: "The device 200 may be used, for example, to implement the virtual service environment 115 in the system 100 of FIG. 1 using hardware, Software implemented with hardware, firmware, tangible computer-readable storage media having instructions stored thereon, or a combination thereof, and may be implemented in one or more computer systems or other processing systems. The computing device 200 may also be a virtualized instance of a computer. As such, the devices and methods described herein may be embodied in any combination of hardware and Software."; See Fig.12 which shows model 1216 and emulation environment 1215),  where in the hardware device comprises an operable connection that supports the communication protocol. (Versteeg, ¶ 27: "messages being exchanged between the system under test 1205 and the endpoints 1211 should adhere to various protocols; for example, a Lightweight Directory Access Protocol (LDAP) message sent by the system under test 1205 to an endpoint 1211 should be responded .

Regarding Claim 12.
Versteeg teaches: 
	The method of claim 1, wherein populating the component simulator using the component model comprises:
	storing the component model in a virtual machine  (Versteeg, ¶ 39: "the emulation environment 115 may be implemented as a single server, separate servers, or a network of servers (physical and/or virtual), which may be co-located in a server farm or located in different geographic regions.", and ¶ 26 "hardware virtualization tools (such as VMWare and VirtualBox) may be capable of replicating specific facets of deployment environments using virtual machines (i.e., software implementations that emulate the architecture and/or program execution of the underlying physical machines)"; See Fig.12 which shows model 1216 and emulation environment 1215), where in the virtual machine comprises virtual connection that supports the communication protocol. (Versteeg, ¶ 27: "messages being exchanged between the system under test 1205 and the endpoints 1211 should adhere to various protocols; for example, a Lightweight Directory Access Protocol (LDAP) message sent by the system under test 

Regarding Claim 17.
	Claim 17 is rejected under a similar rationale as claim 1 above – as to the computer readable medium see figure 3 and ¶ 95 of Versteeg.

Regarding Claim 18.
	Claim 18 is rejected under a similar rationale as claim 2 above. 

Regarding Claim 19.
Claim 19 is rejected under a similar rationale as claim 3 above. 

Regarding Claim 20.
Claim 20 is rejected under a similar rationale as claim 4 above. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Versteeg et al (U.S. Patent Application Publication 2015/0261655 “Versteeg”) in view of Robinson (U.S. Patent Application Publication 2002/0178283 “Robinson”).

Regarding Claim 5
Versteeg does not explicitly teach:
	The method of claim 4, wherein degenerating the plurality of messages comprises:
	selecting a bit of a message of the plurality of messages;
	and flipping the selected bit. 

Robinson teaches: 
	The method of claim 4, wherein degenerating the plurality of messages comprises:
selecting a bit of a message of the plurality of messages; and flipping the selected bit. (“Each individual network device can grant control over the communication bus to the Subsequent device in a Sequence by flipping a Single bit that is buried within the communications protocol of an otherwise normal messages" [0010]).

Versteeg and Robinson are analogous art because they are from the same field of endeavor of message protocols. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Versteeg with bit flipping by Robinson. One of ordinary skill in the art would have been motivated to make this modification since “This results in a well-controlled and extremely efficient communications protocol capable of handling large Volumes of short messages” (Robinson, [0010]).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Versteeg et al (U.S. Patent Application Publication 2015/0261655 “Versteeg”) in view of Parker (U.S. Patent Application Publication 2017/0286839 “Parker”).

Regarding Claim 7
Versteeg does not explicitly teach:
	The method of claim 1, further comprising:
	before generating the functional relationship:
matching the communications to a machine learning algorithm of a plurality of machine learning algorithms. 

Parker teaches:
The method of claim 1, further comprising:
	before generating the functional relationship: matching the communications to a machine learning algorithm of a plurality of machine learning algorithms.  ("the model engine 245 may compute predictions 285 by applying individual algorithms 280 of the set of models to individual datasets 282 of the set of datasets. In embodiments, the model engine 245 may use data of an individual dataset 282 as an input to an individual algorithm 280. The output of the individual algorithm 280 may be the predictions 285. In some embodiments, the model engine 245 may generate one or more models to be used for obtaining the predictions 285, where the datasets may be input to the one or more models and a resulting output may be the predictions 285" [0049]; "the historical performance data may indicate how well an ML, algorithm/model fits or predicts a certain dataset. In some embodiments , historical performance data may take into account required processor resources, memory utilization, input / output (I/O) operations, network resources, and the like" [0018]; “At operation 650, the prediction engine 247 may report, to the user system 205, the best (optimal) algorithm 280 based on the results 287-1 to 287-n, the algorithms list 292 and/or the results 287-1 to 287-n” [0056]).

Versteeg and Parker are analogous art because they are from the same field of endeavor of dataset management.


Regarding Claim 8
Parker teaches:
	The method of claim 7, wherein the matching is based on a cardinality of the communications. (Under the broadest reasonable interpretation, the term “cardinality” is interpreted in view of the instant specification (e.g., ¶ 71) as an amount of elements, e.g. the amount of elements in the communications dataset – to clarify, the Examiner notes that the specification does not explicitly recite “cardinality” and in ¶ 71 recites: “In one or more embodiments of the invention, a machine learning algorithm is determined by identifying how many data points are in the training data....” – e.g., see IEEE 100, The Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, 2000, ISBN 0-7381-2601-2, page 144: “cardinality (1) (A) The number of elements in a set.”
	Parker, ¶ 20: “In various embodiments, the computing system may implement the submodular function to select an ML algorithm / model from a set of m algorithms / models that worked best or was optimal for one or more datasets of a set of n datasets, where m and n are numbers [example of being based on the cardinality/amount of elements in the dataset]. As used herein the term “best algorithm / model”, “ optimum model ” , and the like may refer to an ML , algorithm / model that is fulfills the predetermined criteria / parameters and / or is more economical / cost - effective in terms of speed , computer resource usage , and the like ) than other tested algorithms/models . In various scenarios, one of the m algorithms / models may be the best / optimum algorithm / model for the largest number of datasets in the set of n datasets, which in various embodiments may be applied to each of the n datasets . For all datasets for which the selected algorithm / model is not the best / optimum, another algorithm / model of the set of m algorithms / models , which is the best for the greatest number of the remaining n datasets , may be discovered [clarification on the example – i.e., the matching of the model to the dataset is based on the amount of elements in the dataset]. This process may be repeated until there are no datasets left in the set of n datasets.”,
for more clarification see ¶¶ 22-23 including: “...Furthermore , the algorithm 280 may be ranked or scored according to a number of data points in the remaining portion that were accurately forecasted / predicted by the algorithm 280 ( within a certain margin of error )....” and ¶ 26: “Another goal of the example embodiments may include identifying a subset of algorithms 280 that is likely to include the best or optimum algorithm 280 for the candidate dataset 275 regardless of the data , format or type , and / or other properties of the candidate dataset 275 .” and see ¶ 54 as well)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the message/response pairs of Versteeg with 

Regarding Claim 9
Parker teaches:
	The method of claim 7, wherein the matching is based on a cardinality of a client side of the communication protocol. (Parker, fig. 2 shows a user system 205 which is interpreted as a client side; ¶ 34: "During operation, a user system 205 may obtain and upload raw data 215 to the computing system 206 via a link 216 for processing. To this end, the processor system 205A may implement an application (e. g., a locally stored application, a web application, a native application, and the like) to generate and send message 214 to the computing system 206. The message 214 may be a request to convert the raw data 215 into one or more user datasets and / or candidate datasets 275, and in such embodiments, the message 214 may include the raw data 214 to be converted ....” – then, see ¶¶ 20-23 as cited above – in other words, the matching is based on the amount of elements/cardinality of the dataset from the client side)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yatirajula et al., US 2020/0007423 – see the abstract, see figure 5 and see ¶¶ 31-32
Broodney et al., US 2017/0364612 – see the abstract, see figures 1-3 and ¶¶ 29-40
Maturana et al., US 2015/0019191 – see the abstract, see figures 1-3, and figure 14
Romano et al., “A Simulated Fault Injection Tool for Dependable VoD Application Design”, 1999 – see the abstract, §3.2  and § 3.3, include seeing page 5 col. 1 for a listing of the “fault models” including “bit-flips” as a fault
IEEE 100 - The Authoritative Dictionary of IEEE Standards Terms. Seventh Edition. ISBN 0-7381-2601-2. See page 144 for the definition of “cardinality”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147